PARKER, Judge.
Evidence concerning defendant’s in-custody statements to the officers was admitted only after the trial court, on the basis of evidence presented at a voir dire examination, had deter*360mined that defendant’s statements had been freely and voluntarily made after defendant had been fully advised of his constitutional rights. The evidence presented at the voir dire examination fully supports the trial court’s findings and determination, and on this appeal the appellant does not further contest the admissibility of his in-custody statements.
The deputy sheriff who investigated the shooting was permitted to testify, over defendant’s objections, that in his opinion the victim’s death was caused by the gunshot wound in his neck. Appellant assigns this ruling as prejudicial error. In this contention we find no merit. Before expressing this opinion, the witness had described to the jury in some detail the position in which he had found the deceased’s body and the nature and extent of the wound which he observed in the deceased’s neck. It did not require a medical expert to conclude that the wounds described had caused the death. Any intelligent person who examined the body could have testified to that fact. “In any event, where the injuries are of such a character that any person of ordinary intelligence would know that they caused the death, the witness’ expressed opinion cannot be held for prejudicial error.” State v. Howard, 274 N.C. 186, 162 S.E. 2d 495.
We also find appellant’s remaining assignments of error without merit. Defendant’s motions for nonsuit were properly overruled as there was ample evidence to require submission of the case to the jury, and his contention that the court erred in failing to instruct the jury on his “right to protect his home” is without merit as no such issue arose on the evidence. The court’s charge to the jury considered in its entirety was free from prejudicial error. In defendant’s trial and in the judgment appealed from we find
No error.
Judges Campbell and Morris concur.